Exhibit 4(g) Execution Copy WPD HOLDINGS UK and BANKERS TRUST COMPANY, as Trustee, Principal Paying Agent, and Transfer Agent and DEUTSCHE BANK LUXEMBOURG S.A., as Paying and Transfer Agent INDENTURE Dated as of March 16, 2001 Debt Securities TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions 1 SECTION 102. Compliance Certificates and Opinions 8 SECTION 103. Form of Documents Delivered to Trustee 9 SECTION 104. Acts of Holders 10 SECTION 105. Notices, Etc., to the Trustee and the Company 12 SECTION 106. Notice to Holders; Waiver 12 SECTION 107. Conflict with Trust Indenture Act 13 SECTION 108. Effect of Headings and Table of Contents 14 SECTION 109. Successors and Assigns 14 SECTION 110. Separability Clause 14 SECTION 111. Benefits of Indenture 14 SECTION 112. Governing Law 14 SECTION 113. Legal Holidays 14 SECTION 114. No Personal Liability of Directors, Officers, Employees & Stockholders 14 ARTICLE II SECURITY FORMS SECTION 201. Forms Generally 15 SECTION 202. Form of Face of Security 16 SECTION 203. Form of Reverse of Security 20 SECTION 204. Form of Trustee’s Certificate of Authentication 32 SECTION 205. Form of Trustee’s Certificate of Authentication by an Authenticating Agent 32 SECTION 206. Form of Regulation S Certificate 33 ARTICLE III THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series 34 SECTION 302. Denominations 36 SECTION 303. Execution, Authentication, Delivery and Dating 36 SECTION 304. Transfer Agent and Paying Agent 38 SECTION 305. Temporary Securities 38 SECTION 306. Registration, Registration of Transfer and Exchange 39 SECTION 307. Mutilated, Destroyed, Lost and Stolen Securities 40 SECTION 308. Payment of Interest; Interest Rights Reserved 41 SECTION 309. Persons Deemed Owners 43 SECTION 310. Cancellation 43 SECTION 311. Computation of Interest 44 SECTION 312. Global Securities 44 SECTION 313. Special Transfer Provisions 45 SECTION 314. Form of Certificate to Be Delivered in Connection with Transfers Pursuant to Regulation S 47 ARTICLE IV SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Indenture 48 SECTION 402. Application of Trust Money 50 SECTION 403. Satisfaction, Discharge and Defeasance of Securities of any Series 50 ARTICLE V REMEDIES SECTION 501. Events of Default 51 SECTION 502. Acceleration of Maturity; Rescission and Annulment 53 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee 53 SECTION 504. Trustee May File Proofs of Claim 54 SECTION 505. Trustee May Enforce Claims Without Possession of Securities 55 SECTION 506. Application of Money Collected 55 SECTION 507. Limitation on Suits 56 SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest 56 SECTION 509. Restoration of Rights and Remedies 57 SECTION 510. Rights and Remedies Cumulative 57 SECTION 511. Delay or Omission Not Waiver 57 SECTION 512. Control by Holders 57 SECTION 513. Waiver of Past Defaults 58 SECTION 514. Undertaking for Costs 58 ARTICLE VI THE TRUSTEE SECTION 601. Certain Duties and Responsibilities 59 SECTION 602. Notice of Defaults 60 SECTION 603. Certain Rights of Trustee 60 SECTION 604. Trustee Not Responsible for Recitals or Issuance of Securities 61 SECTION 605. May Hold Securities 61 SECTION 606. Money Held in Trust 62 SECTION 607. Compensation and Reimbursement 62 SECTION 608. Disqualification; Conflicting Interests 63 SECTION 609. Corporate Trustee Required; Eligibility 63 SECTION 610. Resignation and Removal; Appointment of Successor Trustee 63 SECTION 611. Acceptance of Appointment by Successor 64 SECTION 612. Merger, Conversion, Consolidation or Succession to Business 65 SECTION 613. Preferential Collecting of Claims Against Company 66 SECTION 614. Authenticating Agents 69 SECTION 615. The Principal Paying Agent, the Paying and Transfer Agent and Transfer Agent 70 ARTICLE VII HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION 701. Company to Furnish Trustee Names and Addresses of Holders 70 SECTION 702. Preservation of Information; Communications to Holders 71 SECTION 703. Reports by Trustee 72 ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, SALE OR LEASE SECTION 801. Company May Consolidate Etc., Only on Certain Terms 73 SECTION 802. Successor Corporation to be Substituted 74 ARTICLE IX SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures without Consent of Holders 74 SECTION 902. Supplemental Indentures with Consent of Holders 75 SECTION 903. Execution of Supplemental Indentures 76 SECTION 904. Effect of Supplemental Indentures 76 SECTION 905. Conformity with Trust Indenture Act 77 SECTION 906. Reference in Securities to Supplemental Indentures 77 ARTICLE X COVENANTS SECTION 1001. Payment of Principal, Premium, if any, and Interest 77 SECTION 1002. Maintenance of Office or Agency 77 SECTION 1003. Money for Securities Payments to Be Held in Trust 78 SECTION 1004. Limitation on Liens 79 SECTION 1005. Limitation on Sale and Lease-Back Transactions 82 SECTION 1006. Statement by Officers as to Default 82 SECTION 1007. Modification or Waiver of Certain Covenants 83 SECTION 1008. Further Assurances 83 SECTION 1009. Payment of Additional Amounts 83 SECTION 1010. Copies Available to Holders 85 SECTION 1011. Limitation on the Incurrence of Additional Indebtedness by Certain Subsidiaries 85 ARTICLE XI REDEMPTION OF SECURITIES SECTION 1101. Applicability of Article 85 SECTION 1102. Election to Redeem; Notice to Trustee 85 SECTION 1103. Selection by Trustee of Securities to Be Redeemed 86 SECTION 1104. Notice of Redemption 86 SECTION 1105. Deposit of Redemption Price 87 SECTION 1106. Securities Payable on Redemption Date 87 SECTION 1107. Securities Redeemed in Part 87 SECTION 1108. Optional Redemption in the Event of Change in United Kingdom Tax Treatment 88 ARTICLE XII SINKING FUNDS SECTION 1201. Applicability of Article 88 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities 89 SECTION 1203. Redemption of Securities for Sinking Fund 89 ARTICLE XIII MEETINGS OF HOLDERS OF SECURITIES SECTION 1301. Purposes of Meetings 90 SECTION 1302. Place of Meetings 90 SECTION 1303. Voting at Meetings 91 SECTION 1304. Voting Rights, Conduct and Adjournment 91 SECTION 1305. Revocation of Consent by Holders 91 ARTICLE XIV MISCELLANEOUS SECTION 1401. Consent to Jurisdiction; Appointment of Agent to Accept Service ofProcess 92 SECTION 1402. Counterparts 93 INDENTURE, dated as of March 16, 2001, among WPD HOLDINGS UK, a private unlimited liability company duly organized and existing under the laws of England and Wales (the “Company”), having its principal office at Avonbank, Feeder Road, Bristol BS2 0TB, England, BANKERS TRUST COMPANY, a New York banking corporation, as trustee, principal paying agent, and transfer agent (the “Trustee”) and DEUTSCHE BANK LUXEMBOURG, S.A., a company organized under the laws of Luxembourg, as paying and transfer agent (the “Paying Agent”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of certain of its unsecured debentures, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101.Definitions For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (i) the terms defined in this Article have the respective meanings assigned to them in this Article and include the plural as well as the singular; (ii) all other terms used herein that are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (iii) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in the United States and, except as otherwise herein expressly provided, the term “generally accepted accounting principles,” with respect to any computation required or permitted hereunder, shall mean such accounting principles as are generally accepted in the [United Kingdom] at the date of such computation; and (iv) the words “herein,” “hereof,” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. Certain terms, used principally in Article VI, are defined in that Article. “Act,” when used with respect to any Holder, has the meaning specified in Section104. “Additional Amounts” has the meaning specified in Section1009. “Affiliate” of any specified Person means any other Person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control,” when used with respect to any specified Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Authenticating Agent” means any Person authorized to authenticate and deliver Securities on behalf of the Trustee pursuant to Section614. “Bearer Security” means any Security that is payable to the bearer. “Board of Directors” means either the board of directors of the Company or any duly authorized committee of that Board of Directors. “Board Resolution” means a resolution certified by the Secretary or an Assistant Secretary of the Company (i)to have been duly adopted by the Board of Directors and (ii)to be in full force and effect on the date of such certification. “Book-Entry Depositary” means, with respect to the Securities of any series issuable or issued, in whole or in part, in the form of one or more Global Securities, the Person designated as Book-Entry Depositary by the Company pursuant to Section301, and, if so provided pursuant to Section301 with respect to the Securities of a series, any successor to such Person.If at any time there is more than one such Person, “Book-Entry Depositary” shall mean, with respect to any series of Securities, the qualifying entity which has been appointed with respect to the Securities of that series. “Book-Entry Interest” means a certificateless depositary interest to be issued by the Book-Entry Depositary to DTC. “Business Day,” when used with respect to the Place of Payment of the Securities of any series, means each day that is not a Saturday, a Sunday or a day on which banking institutions in any Place of Payment for the Securities of that series are authorized or obligated by law to remain closed. “Clearstream” means
